The courts of chancery have jurisdiction over the custody of children, independent of the statute. It is immaterial how the jurisdiction is invoked; the paramount question is the well being of the infant. Coleman v. Coleman, 198 Ala. 225, 226,73 So. 473.
In divorce cases, the statute provides for awarding the custody and education of the children of the marriage as may seem right and proper, having regard to the moral character and prudence of the parents, the age and sex of the child. Code, § 3808.
We have carefully considered the evidence, and are of the opinion that the court committed no error in its decree as to awarding the custody of the child. No good purpose will be served by the detailed discussion of the evidence.
The decree of the circuit court, in equity, is affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and BOULDIN, JJ., concur.